DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 10/13/2020 has been entered. Applicant’s amendment to the claims has overcome the 35 USC § 103 rejections previously presented in the Non-Final Office Action filed 07/10/2020.
Claim status
Claims 1 – 10 and 12 – 17 remain pending
Claims 1 and 8 – 10 are amended
Claims 12 – 17 are newly added claims
Claim 11 is cancelled

In view of the amendment filed on 10/13/2020, the following new grounds of rejections are necessitated by amendment. See the response to arguments section for a discussion of Applicant’s arguments.




-New Grounds of Rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1 – 7, and 12 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kanae et al. (US Publication No. 2009/0176045 A1; Kanae), in view of Walker et al. (US Publication No. 2008/0105992 A1; Walker), and – as an evidentiary reference – Czaplicki et al. (US Patent No. 6,846,559 B2; Czaplicki), which is incorporated by reference in Kanae’s [0010].
Regarding claim 1, Kanae discloses a foamed resin molded body (11) comprising an olefin-based resin composition containing an olefin resin – Kanae’s [0008] discloses, “a first molded part which is obtained by extrusion foam molding of an olefin thermoplastic elastomer composition comprising 5 to 60 mass % of (A) an ethylene-α-olefin copolymer rubber …, 1 to 20 mass % of (B) a polyolefin resin…”  and 
a polyamide resin – Kanae’s [0064-0065] discloses, inter alia, “The olefin thermoplastic elastomer composition may contain other polymer components in addition to components (A), (B), and a component (C)… insofar as such polymers do not impair the mechanical strength, flexibility and the like… As such polymer components, polyamide resin – among others – may be used either individually or in combination of two or more,” and 
a melt-kneaded product of the polyamide resin and an elastomer having a reactive group, that reacts with the polyamide resin – see Kanae’s [0057], wherein
prima facie case of obviousness; see MPEP 2131.03 (II).
Kanae is silent to, wherein the olefin-based resin composition has a continuous phase containing the olefin resin, and a dispersed phase dispersed in the continuous phase and containing the polyamide resin, the dispersed phase contains a melt-kneaded product of the polyamide resin and an elastomer having a reactive group that reacts with the polyamide resin.
In the same field of endeavor of molded composites and processes for its production, Walker discloses a sealer (40) (i.e., the agglomeration, composite or manufacturing material), capable of being formed or shaped (e.g. molded, pressed together, heated, or combination thereof [0032]), with applications to numerous articles of manufacture such as buildings, furniture, vehicles or the like [0030], additionally providing the benefit of noise reduction (see [0030] and [0037]. Walker discloses that the sealer of his invention has a plurality of first masses (44) and a plurality of second masses (46), with the first masses having different characteristics than the second masses, wherein the second masses exhibit high expansion compared to the first masses [0002], and that the sealer could include a single first mass with a plurality of second masses, or a single second mass with a plurality of first masses combined to form the a continuous phase with the plurality of masses dispersed within that phase [0035]. Walker further discloses that the agglomeration of masses is typically comprised of at least one or a plurality of first relatively low expanding or non-expanding masses (e.g., structural pellets), and at least one or a plurality of second relatively high expanding masses (e.g., expanding pellets) [0008], wherein the material  of the relatively low or non-expanding masses and/or the material of the relative high expanding masses (e.g., foaming), can be formed from ingredients that include two or any combination of polymeric base material (e.g., elastomers, thermoplastics, thermosettables, elastomer adducts, plastics, thermoplastic elastomers, combinations thereof or the like), blowing agent, and/or accelerator, curing agent and/or accelerator, filler, reinforcement material, and additive [0010], wherein the material of the relative high expanding masses (e.g., foaming), can also be a single polymeric material or multiple different polymeric materials [0011]. 
Walker discloses that it is preferable for the polymeric base material to include a substantial amount of sealant polymer (which can include any polymer with a relatively high degree of stretchability or elasticity, e.g., elastomers, acetates (e.g., acrylates, ethylene polymers, combinations thereof or the like) [0011]. Furthermore, Walker discloses that both materials (non-expanding and relative high expanding masses), can include one or an admixture of two or several additional or alternative polymers, such as polyolefins (e.g., polyethylene or polypropylene), polyamides, olefins, among Walker discloses that such additional or alternatives polymers can serve as curing agents and curing agents accelerators, which amounts can vary widely within the materials of the masses depending upon the type of cellular structure desired, the desired rate of expansion of the masses, or the like [0014]. Walker discloses that the curing agents or curing agent accelerators assist the material of the masses in curing by crosslinking of the polymers, epoxy resins or both, being particularly preferred as curing agents/accelerators: modified and unmodified polyamines or polyamides [0015]. Based on Walker’s disclosure, a first phase (first mass) can be selected from an olefin resin, and a second phase (second masses) can be selected from polyamides/elastomers [0012, 14, 35].
	It would have been obvious to a person of ordinary skill in the art, at the time of filing the claimed invention, to modify Kanae’s foamed resin molded body in view of the teachings of Walker, so that the olefin-based resin composition (Kanae’s component (B); [0029]), has a continuous phase containing the olefin resin (a first mass, and a dispersed phase (second masses), dispersed in the continuous phase and containing the polyamide resin – as taught by Walker [0035], the dispersed phase containing a melt-kneaded product of the polyamide resin and an elastomer having a reactive group that reacts with the polyamide resin, since Walker teaches that polyamides assist the elastomers in curing by cross-linking and directly effects variables such as the rate of expansion of the compositions [0014-0015]. One of ordinary skill in the art would have been motivated to pursue the modification of Kanae’s molded body with the teachings of Walker, for the 

As to claim 2, Kanae discloses the foamed resin molded body according to claim 1. Kanae is silent to, wherein the dispersed phase has a matrix phase containing the polyamide resin and a fine dispersed phase dispersed in the matrix phase and containing the elastomer having the reactive group, and gas bubbles formed by foaming are present not in the dispersed phase and the fine dispersed phase but only in the continuous phase.
Walker discloses a dispersed phase; see “Other Additives” [0027-29], “It is also contemplated that masses of relatively lightweight material may be dispersed throughout the sealer…” Walker discloses a dispersed phase capable of having a matrix phase, see [0029], “Such masses may be within the material of the first masses, the second masses or both and/or may be interstitial with the first and/or second masses. In one embodiment, these masses are formed a foamed or cellular material that is preferably a polymeric material. Alternatively or additionally, fiber filled masses (e.g., beads), which may also be polymeric can be used (Analogous to the claimed matrix).” Walker discloses that gas bubbles formed by foaming could be present in just one of the plurality of phases or in all of the phases; see [0016-17], “One or more blowing agents may be employed to achieve expansion (e.g., foaming) of the relatively high expanding masses, the relatively low or non-expanding masses or both,” and [0029], “…thermoplastic expanded (e.g., foamed) cellular masses (e.g., beads) such as styrenic or polystyrene beads may be employed.” Furthermore, Walker 
Kanae’s [0093 and 0098] discloses, “a foaming agent is added to the raw material composition (olefin thermoplastic elastomer composition) for forming the first molded part. As examples of the foaming agent, a thermally decomposable foaming agent, a volatile foaming agent, a hollow particle foaming agent… These foaming agents may be used either individually or in combination of two or more… The term "hollow particle foaming agent" (analogous to the claimed “gas bubbles”), refers to a thermal expandable microsphere having an outer shell of a thermoplastic resin containing an expansion agent therein. As the thermoplastic resin that forms the outer shell, a homopolymer or a copolymer of (meth)acrylonitrile, (meth)acrylate, vinyl halide, vinylidene halide, an aromatic vinyl compound such as styrene, vinyl acetate, butadiene, chloroprene, vinylpyridine, and the like can be given.”
It would have been obvious to a person of ordinary skill in the art, at the time of filing the claimed invention, to modify Kanae’s foamed resin molded body to have a plurality of phases within as taught by Walker,  wherein the dispersed phase has a matrix phase containing the polyamide resin and a fine dispersed phase dispersed in the matrix phase and containing the elastomer having the reactive group, and gas bubbles formed by foaming are present not in the dispersed phase and the fine dispersed phase but only in the continuous phase, since it has been held that “Where the claimed and prior art 
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art – a foamed molded body comprising a dispersed phase having a matrix phase, which are dispersed within a foamed continuous phase. See MPEP 2143, KSR Rationale “A”. One of ordinary skill in the art would have been motivated to pursue the modification of Kanae in view of Walker disclosure [0029], since Walker teaches that his foamed resin molded body has the added benefit of noise reduction [0037].

5.	As to claim 3, Kanae/Walker discloses the foamed resin molded body according to claim 1, wherein a ratio of the dispersed phase is 70% by mass or less per 100% by mass of a total of the continuous phase and the dispersed phase – Walker’s [0032] discloses, “it is preferable that the sealer (e.g., baffle, molded body)… particularly both types of masses (forming the different phases) of the sealer is at least 70%, 85%, 95% or greater by volume or weight of the entire sealer (analogous to the molded body).”

As to claim 4, Kanae/Walker discloses the foamed resin molded body according to claim 1, wherein the olefin resin is a polymer containing a structural unit derived from propylene – Kanae’s [0029-0032] discloses, inter alia, “component (B) is a polyolefin resin, that may be a homopolymer or a copolymer containing one or more monomer units of α-olefins… having a α-olefin forming the structural unit that has, preferably 2 to 12 carbon atoms. More preferable α-olefins are propylene and 1-butene.” 

As to claim 5, Kanae/Walker discloses the foamed resin molded body according to claim 1, wherein the polyamide resin is at least one selected from polyamide 6, polyamide 66, polyamide 610, polyamide 612, polyamide 614, polyamide 11, polyamide 12, polyamide 6T, polyamide 61, polyamide 9T, polyamide M5T, polyamide 1010, polyamide 1012, polyamide 10T, polyamide MXD6, polyamide 6T/66, polyamide 6T/6I, polyamide 6T/6I166, polyamide 6T/2M-5T, and polyamide 9T/2M-8T – see Czaplicki’s  Col. 7, l. 48-58; “The material of the present invention may thus be applied to a carrier, such as a molded, extruded or stamped member (e.g., metal or plastic, foamed or unfoamed; exemplary materials of which include aluminum, magnesium, titanium, steel, polyamide (e.g., nylon 6 or nylon 6,6).”

As to claim 6, Kanae/Walker discloses the foamed resin molded body according to claim 1, wherein the elastomer having the reactive group is an olefin-based thermoplastic elastomer containing a structural unit derived from ethylene or propylene or a styrene-based thermoplastic elastomer containing a structural unit derived from an aromatic vinyl compound – Kanae’s [0016] discloses, inter alia, “The olefin thermoplastic elastomer composition used as the forming material includes an ethylene-α-olefin copolymer rubber.”

As to claim 7, Kanae/Walker discloses the foamed resin molded body according to claim 1, wherein the elastomer having the reactive group is at least one selected from Kanae’s [0065] discloses,  e.g., ethylene-acrylic acid copolymer, which is an example of a carboxylic acid-modified elastomer, see also [0070].

As to claim 12, Kanae/Walker discloses the foamed resin molded body according to claim 1, wherein the expansion ratio of the foamed resin molded body is 1.4 to 2.0 times (see Kanae’s Table 2, for example).

As to claim 13, Kanae/Walker discloses the foamed resin molded body according to claim 1, wherein the olefin resin is a propylene block polymer – Kanae’s [0033] discloses, “The copolymer may be either a block copolymer or a random copolymer.”

Claims 8 – 10 and 14 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kanae in view of Walker as evidenced by Czaplicki, as applied to claim 1, and further in view of Mitadera et al. (US Patent No. 8,993,677 B2; Mitadera), and Korehisa et al. (US Publication No. 2002/0043643 A1; Korehisa).

Regarding claim 8, Kanae/Walker discloses a foamed resin molded body manufacturing method for manufacturing the foamed resin molded body (see Kanae’s [0001]) according to claim 1, comprising: 
foaming a manufacturing material obtained by a method comprising a first melt-kneading in which a polyamide resin and an elastomer having a reactive group that reacts with the polyamide resin are dry-blended and then melt-kneaded (Kanae’s [0064-0066] inter alia – “The thermoplastic composition may contain other polymer components in addition to components (A), (B), and (C)… As such polymer components, polyamide resin, simple-blend-type olefin based thermoplastic elastomers, polyamide-based thermoplastic elastomer… may be used either individually or in combination of two or more (Hence, Kanae recognizes the equivalence of such components)… in an amount from 0.1 to 100 parts by mass of the total amount of the components (A) and (B).”). Additionally, Kanae’s [0080-0081] discloses – inter alia – “The olefin thermoplastic elastomer composition is obtained by dynamic heat treatment of a mixture (implying the material is first blended/mix) containing at least the component (A, elastomer) and component (B, olefin resin) in the presence of a cross-linking agent… The term "dynamic heat treatment" herein refers to the treatment of both applying shearing force and applying heat. As a specific unit for carrying out the kneading, a melt kneader can be given,” Kanae’s [0141] discloses – inter alia – that after the kneading, “The resulting molten kneaded material was palletized to obtain pellets… then, a cross-linking agent and a cross-linking assistant were added to the pellets, the mixture mix for 30 seconds, and then extruded”).
Therefore, combining and/or substituting equivalents for the same purpose (e.g., manufacturing a foam molded body) – in the instant case adding a polyamide resin to Kanae/Walker’s olefin thermoplastic elastomer composition, for example, by dry-blending and then melt-kneading – would be a known option to a PHOSITA. Consequently, a PHOSITA would have good reason to pursue the known option within his or her technical grasp, since "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to 
Furthermore, in the analogous field of endeavor of reactive polyamide resins and polyamide resin compositions, Mitadera discloses reactive polyamide resins highly reactive with elastomers and the like, and polyamide resin compositions containing such polyamide resin and an elastomer (Col. 1, l. 5-12), and thanks to their excellent mechanical strength, such as impact resistance and friction/abrasion resistance, among others, polyamide resins are widely used as engineering plastics in the fields of automotive parts, for example (Col. 1, l. 16-24). Mitadera discloses that the presence of reactive functional groups in polyamides resins at high concentrations leads to remarkable improvements in impact resistance and flexibility because dispersibility is improved as a result of improvements in reactivity with elastomers, additionally improving adhesion to metal surfaces (Col. 6, l. 18-37). Mitadera discloses that such polyamides resins can be combined with polyamide resins other than xylylenediamine-based polyamide resins (e.g., polyamide 6, polyamide 66, among others), and that one or more resins such as polyester resins, polyolefin resins, polystyrene resins and the like can also be blended with the polyamide resins (Col. 11, l. 20-35). Mitadera states that the disclosed polyamide resins are highly reactive with elastomers (e.g., rubber polymers, thermoplastic elastomers, polyolefin elastomers, among others can be used), and when combined, elastomers effectively improves the impact Mitadera  discloses that molded articles obtained by using polyamide resin compositions comprising a polyamide resin of his invention, an elastomer and optionally other ingredients, are excellent in impact resistance and flexibility as well as heat resistance, strength and various mechanical properties so that they can be conveniently used as, for example, injection moldings, parts of vehicles such as automobiles and the like (Col. 21, l. 5-25).
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time of filing the claimed invention, to modify Kanae/Walker’s foamed resin molded body manufacturing method by adding a polyamide resin to the olefin thermoplastic elastomer composition, since Mitadera teaches that polyamide resins that are highly reactive with elastomers, when combined effectively improves the impact resistance and flexibility of the resulting composition (Col. 12, l. 26-67). One of ordinary skill in the art would be motivated to pursue the modification, since Mitadera teaches that molded articles obtained by using polyamide resin compositions comprising a polyamide resin of his invention, an elastomer and optionally other ingredients, are excellent in impact resistance and flexibility as well as heat resistance, strength and various mechanical properties so that they can be conveniently used as, for example, injection moldings, parts of vehicles such as automobiles and the like Col. 21, l. 5-25).

However, Kanae/Walker/Mitadera is silent to a method, wherein a second melt-kneading in which a first melt-kneaded product obtained in the first melt-kneading and an olefin resin are dry-blended and then melt-kneaded, and a mixing in which a second melt-
Nonetheless, Kanae’s [0081] discloses – inter alia – “The melt kneader may be either a batch-type or a continuous-type… Two or more of the same type or different types of continuous-type melt kneaders can be used in combination.” Additionally, regarding the limitation “a mixing in which a second melt-kneaded product obtained in the second melt-kneading, an olefin resin, and a foaming agent are dry blended.” Although, Kanae/Walker/Mitadera is silent to a second melt kneading, Kanae’s [0142] discloses a mixing step, wherein a thermally decomposable foaming agent is added to the olefin thermoplastic elastomer composition obtained from the melt kneading, and mixed by stirring to obtain a master batch.
In the same field of endeavor of foamed products and processes of making, Korehisa discloses a process for preparing modified polypropylene, a modified polypropylene composition containing the modified polypropylene, and a foamed product obtained from the modified polypropylene or the modified polypropylene composition [0001]. Korehisa’s [0034] discloses a process for preparing a modified polypropylene, which comprises a first melt kneading of polypropylene and a polypropylene crosslinking-type peroxide, and a second melt kneading of the resulting melt kneadate and a polypropylene decomposition-type peroxide, wherein in the preparation process:
[0141]: The polypropylene (B1; a homopolymer or a copolymer of propylene, and at least one α-olefin selected of 2 to 20 carbon atoms other than 
[0142] Then, the resulting mixture is melt kneaded to obtain modified polypropylene; 
[0146]: Then, the resulting kneadate and the polypropylene decomposition type peroxide (E) are then melt kneaded. Korehisa discloses that by this treatment, modified polypropylene having proper melt properties and capable of being taken off as a strand can be obtained. 
Korehisa’s [0055-0056] discloses that a resin or rubber other than the polypropylene (B1) may be optionally added, [0058] discloses that other stabilizers and/or additives may also be added, and [0119] discloses – inter alia – during the melt kneading, a vinyl monomer may be present when needed. Korehisa’s [0097] discloses that two or more kneading sections are preferred, so that the materials and additives optionally added can be sufficiently kneaded, resulting in a modified polypropylene in which the gel component is not unevenly distributed.  Korehisa further discloses that the expansion ratio obtain from the process is in the range of preferably 1.3 to 10 times, particularly preferably 1.6 to 6 times, overlapping with the claimed range of from 1.3 to 2.5 times.
	It would have been obvious to a person of ordinary skill in the art, at the time of filing the claimed invention, to modify Kanae/Walker/Mitadera’s foamed resin molded body manufacturing method, so that after the first melt-kneading, a second melt-kneading in which a first melt-kneaded product obtained in the first melt-kneading and an olefin Korehisa teaches that two or more kneading sections are preferred, so that the materials and additives optionally added (e.g., an olefin resin, see Korehisa’s [0055-0056]), can be sufficiently kneaded, resulting in a manufacturing material in which the gel component is not unevenly distributed [0097].  

Regarding the limitation “a mixing in which a second melt-kneaded product obtained in the second melt-kneading,  an olefin resin, and a foaming agent are dry blended,” Kanae’s [0142] discloses that 2.0 parts of a thermally decomposable foaming agent was added to the olefin thermoplastic elastomer composition obtained from the melt kneading, and mixed by stirring to obtain a master batch.
It would have been obvious to a person of ordinary skill in the art, at the time of filing the claimed invention, to modify Kanae/Walker/Mitadera/Korehisa’s foamed resin molded body manufacturing method, so that Kanae’s mixing [0142] is performed after a second melt-kneading, in which mixing, a second melt-kneaded product obtained in the second melt-kneading,  an olefin resin, and a foaming agent are dry blended, since Korehisa teaches that two or more kneading sections are preferred, so that the materials and additives optionally added (e.g., an olefin resin, see Korehisa’s [0055-0056]), can be sufficiently kneaded, resulting in a manufacturing material in which the gel component is not unevenly distributed [0097].  

Regarding the limitation “in which the second melt-kneaded product is 5 - 100% by mass of a total of the second melt-kneaded product and the olefin resin.” Kanae’s [0026-0028] discloses – inter alia – a final melt-kneaded composition wherein the elastomer (A) Kanae recognizes the mass percentages parameters of the components forming the melt-kneaded product as result-effective variables. 
	It would have been obvious to a person having ordinary skill in the art, at the time of filing the claimed invention, to modify Kanae/Walker/Mitadera/Korehisa’s foamed resin molded body manufacturing method, so that the second melt-kneaded product is 5 - 100% by mass of a total of the second melt-kneaded product and the olefin resin, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (see  MPEP § 2144.05 (II)(B)). One would have been motivated to discover the optimal value for the mass percentages of the materials forming the second melt-kneaded product for the purpose of improving the physical characteristics of the foamed resin molded body, such as its flexibility, as taught by Kanae [0026-0028].

As to claim 9, Kanae/Walker/Mitadera/Korehisa discloses the foamed resin molded body manufacturing method according to claim 8, wherein the olefin resin used in the mixing is different from the olefin resin used in the second melt-kneading – see Kanae’s [0046-0048], and the discussion of claim 8 above.

As to claim 10, Kanae/Walker/Mitadera/Korehisa discloses the foamed resin molded body manufacturing method according to claim 9. Kanae discloses the composition of the olefin resin (B) is 1 to 20 mass %, of the total mass % of the final product, if the content of component (B) is less than 1 mass %, the kneading processability tends to be poor, moreover, if the content of component (B) is more than 20 mass %, the flexibility of the resulting product may be insufficient [0047] – recognizing the parameter of the mass percentage of component (B) as a result-effective variable. Furthermore, Kanae discloses the inclusion of an additional olefin resin (B-b) is preferable for improving injection thermal fusibility [0048]. Additionally, Kanae discloses a different composition for the olefin resin (B), which contains component (B-a) [0033], having a preferred melt flow rate (MFR) of from 0.1 to 1000 g/10 min (230 °C; 2.16 kg load), if the MFR ≤ 0.1 g/10 min kneading processability and extrusion processability may be insufficient; if MFR ≥ 1000g/10 min mechanical strength of the molded parts tends to decrease [0039]. 
It would have been obvious to a person having ordinary skill in the art, at the time of filing the claimed invention, to modify Kanae/Walker/Mitadera/Korehisa’s foamed resin molded body manufacturing method, so that the olefin resin used in the mixing has flowability higher than that of the olefin resin used in the second melt-kneading, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (see  MPEP § 2144.05 (II)(B)). One would have been motivated to discover the optimal value for the flowability of the olefin resins used in the melt-kneading and mixing, since Kanae teaches that if the MFR ≤ 0.1 g/10 min kneading processability and extrusion processability may be insufficient, and  if MFR Kanae [0026-0028].

As to claim 14, see the discussion of the mass percentages of the melt-kneaded product in claim 8 above, and Kanae’s Table 2 regarding the expansion rate of the foamed resin molded body.

As to claim 15, see the discussion of claim 13 above in view of Kanae/Walker disclosure. 

As to claim 16, see the discussion of the mass percentages of the melt-kneaded product in claim 8 above, and Kanae’s Table 2 regarding the expansion rate of the foamed resin molded body.

As to claim 17, see the discussion of claim 13 above in view of Kanae/Walker disclosure.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments are based on newly amended limitations, which have been addressed by the new grounds of rejection above.  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDGAREDMANUEL TROCHE/Examiner, Art Unit 1744                                                                                                                                                                                                        



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712